Citation Nr: 1506833	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to November 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2012, the Veteran was afforded a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

Following the issuance of the April 2012 SSOC, the Veteran submitted additional evidence with a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains VA treatment records dated from June 2011 to March 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains the Veteran's Social Security Administration medical records.  Other documents on VBMS are duplicative of the evidence of record.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  The Veteran's current diabetes mellitus, type II, is presumed to be causally and etiologically related to in-service herbicide exposure.






CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110 , 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Generally, service connection is warranted when a claimant shows: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) . 

The Veteran's service within the Republic of Vietnam has been verified.  As a result, exposure to herbicides is conceded and the Board's analysis turns on whether the Veteran has in fact been diagnosed with diabetes mellitus, type II.  

Presumptive service connection for diseases associated with exposure to herbicide agents is warranted if a disease listed under 38 C.F.R. § 3.309(e), with the exception of chloracne or other acneform disease, becomes manifest to a degree of 10 percent at any time after service.  As opposed to the requirements for direct service connection, the disease need not manifest within the appellate period. 

The medical evidence of record shows that the Veteran was initially diagnosed with diabetes mellitus, type II, by Dr. B. J. in 2009.  A subsequent August 2011 treatment record with corresponding lab results from Dr. B. J. again noted a diagnosis of diabetes mellitus, type II.  In a statement dated in June 2013, Dr. K. S. indicated that the Veteran was last seen in June 2013 with a resurgence of his diabetes mellitus, type II, which had been under good control up until then.  She indicated that the Veteran was started on metformin and enrolled in home telehealth for proper monitoring.  She indicated that the Veteran's hemoglobin A1C (HgBA1C) was 7.4 on June 7, 2013.  

Therefore, the manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7913.  As a result, the requirements of 38 C.F.R. § 3.307(a)(6) are met and service connection for diabetes mellitus, type II, is warranted on a presumptive basis.








ORDER

Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure, is granted.





____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


